 In the Matter of THE AMERICAN THREAD COMPANY,KERR MILLSandWEAVERS PROGRESSIVE ASSOCIATION(A. F. T. 0.)Case No. R-,0809.-DecidedAugust 14, 1941Jurisdiction:cotton thread and yarn manufacturing industry.Investigation and Certification of Representatives:existence of question : Com-pany refused to accord union recognition until it is certified by the Board;election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees with the exception of administrative, office, clerical, and supervisoryemployees; agreement as toRopes, Gray, Best, Coolidge, & Rugg by Mr. Oscar ShawandMr.Robert D. Price,of Boston, Mass., for the Company.Mr. Terrance J. Lomax, Jr.,of Fall River, Mass., for the Association.111r.David Jaffe,of New York City, for the T. W. U. A.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 23, 1941, Weavers Progressive Association (A. F. T. 0.),herein called the Association, filed with the Regional Director for theFirst Region (Boston, Massachusetts) a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of The American Thread Company, Kerr Mills, Fall River,Massachusetts, herein called the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.On July 19, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act, and Article III,Section 3, of National Labor Relations Board Rules and Regulations-Series 2, as amended, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.On July 21, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the Association,and Textile Workers Union of America, herein called the T. W. U. A.,34 N. L. R. B., No 41.451269-42-vol.34-19277 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDa labor organization claiming to represent employees directly affectedby the investigation.Pursuant to notice, a hearing was held onJuly28, 1941, at Fall River, Massachusetts, before William S. Gordon, theTrial Examiner duly designated by the Chief Trial Examiner. TheCompany, the Association, and the T. W. U. A. were represented bycounsel and participated in the hearing. Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issue was afforded all parties.During the course of thehearing, the Trial Examiner made several rulings on motions and onobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.On August 11, 1941, the T. W. U. A. and the Company filed briefswhich the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe American Thread Company is a New Jersey corporation withitsprincipal office in New York City. It operates a plant at FallRiver,Massachusetts, known as the Kerr Mills, with which we arehere concerned, where it is engaged in the manufacture, sale, and dis-tribution of cotton threads and combed cotton yarns.The Companyuses about $1,350,000 worth of raw materials annually at its KerrMills, all of which are shipped to it from points outside the State ofMassachusetts.The Company manufactures finished products at itsKerr Mills, valued at more than $4,000,000 annually, over 90 per centof which are shipped by it to points outside the State of Massachu-setts.The Company admits that it is engaged in interstate commercewithin the meaning of the Act.H. THE ORGANIZATIONS INVOLVEDWeavers Progressive Association of the American Federation ofTextile Operators is an unaffiliated labor organization admitting tomembership employees at the Kerr Mills of the Company.TextileWorkers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees at the Kerr Mills of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Association has requested the Company to bargain with it asthe exclusive representative of employees it the Kerr Mills.TheCompany has denied this request until such time as the Association is THE AMERICAN THREAD COMPANY279certifiedby theBoard.In July 1941, the T. W. U. A. entered intoa members only contractwith the 'Companycovering employees incertain departments at the Kerr Mills.Such a contract clearly doesnot constitute a bar to a present determination of majority representa-tives.The Company,the Association,and theT.W. U. A. stipulatedat the hearing that the Association and theT. W. U. A.each representa substantial number of employees of theCompany.We find thata question has arisen concerning the representationof employeesof the Company.'IV.THE EFFECT -OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.cV.THEAPPROPRIATE UNITThe Association and the Company allege that all production andmaintenance employees at the Kerr Mills of the Company, excludingadministrative, office, clerical, and supervisory employees, constitutean appropriate bargaining unit.The T. W. U. A. did not take anyposition at the hearing with respect to the appropriate unit but statedthat it was "dedicated to the principles of industrial unionism."We find that all production and maintenance employees at the KerrMills of the Company, excluding administrative, office, clerical, andsupervisory employees, constitute a unit appropriate for the purposesof collective bargaining and that such unit will insure to employees ofthe Company the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the questionwhichhas arisen concerning representa-tion can best be resolved by the holding of an election by secret ballot.The Company,the Association,and theT.W. U. A.agreed that inthe event the Board directed an election,eligibility to vote should bedetermined by the Company's pay roll for the period immediatelypreceding the date of the Direction-of Election.We find that theemployees eligible to vote in the election shall be those in the appropri-ate unit who were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein,subject to suchlimitations and additions as are set forth in the Direction. 280-DECISIONSOF NATIONAL LABORRELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board males the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The American Thread Company, Fall River,Massachusetts, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All production and maintenance employees at the Kerr Mills ofthe Company, excluding administrative, office, clerical, and super--visory employees, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The American Thread Company, Fall River, Massachusetts, anelection by secret ballot be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the First Region,acting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among all production and maintenance employees at the Kerr Millsof the Company who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during such pay-roll period because they were ill oron vacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding administrative, office,clerical, and supervisory employees and' those employees who havesince quit or been discharged for cause, to determine whether theydesire to be represented byWeaversProgressiveAssociation(A. F. T. 0.), or by Textile Workers Union of America, affiliated withthe Congress of Industrial Organizations, for the purposes of collec-tive bargaining, or by neither.4MR. EDWIN S. SMITH took no part in the consideration of the aboveDecision and Direction of Election.